Second Quarter Earnings Call August 5, 2010 © PPL Corporation 2010 Exhibit 99.2 © PPL Corporation 2010 1 Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward- looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. Cautionary Statements and Factors That May Affect Future Results © PPL Corporation 2010 2 J. H. Miller P. A. Farr W. H. Spence Agenda Second Quarter 2010 Earnings and 2010 Earnings Forecast and Outlook Segment Results and Financial Overview Operational Review Q&A © PPL Corporation 2010 3 Second Quarter Reported Earnings Second Quarter Earnings from Ongoing Operations Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Year-to-Date Reported Earnings Year-to-Date Earnings from Ongoing Operations Earnings Results © PPL Corporation 2010 4 Forecast (1) Per Share Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Forecast (2) (1)(1) Unadjusted for share dilution (2)(2) Adjusted for share dilution Strong Expected Earnings Growth © PPL Corporation 2010 5 $ 0.30 Total International Delivery Pennsylvania Delivery $ 0.34 Supply Change Q2 Q2 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Ongoing Earnings Overview © PPL Corporation 2010 6 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2nd Quarter 2009 EPS - Ongoing Earnings Margins - East Margins - West O&M Depreciation Income Taxes & Other Total 2010 EPS - Ongoing Earnings Supply Segment Earnings Drivers © PPL Corporation 2010 7 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2nd Quarter 2009 EPS - Ongoing Earnings Delivery Margins O&M Income Taxes & Other Total 2010 EPS - Ongoing Earnings Pennsylvania Delivery Segment Earnings Drivers © PPL Corporation 2010 8 Note: See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2nd Quarter 2009 EPS - Ongoing Earnings Delivery Revenue O&M Financing Costs Effect of Exchange Rates Income Taxes & Other Total 2010 EPS - Ongoing Earnings International Delivery Segment Earnings Drivers © PPL Corporation 2010 9 Millions Note:See Appendix for reconciliation of cash from operations to free cash flow before dividends. Free Cash Flow before Dividends Forecast © PPL Corporation 2010 10 PA and International Delivery Segments
